DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to a process of determining whether two immunological entities are identical by superimposing conserved regions of the entities in 3-dimensional space and system, storage medium and program for performing the claimed process, classified in class 702, subclass 19. 
II.	Claims 10 and 16, drawn to a method for generating a cluster of epitopes, classified in class 702, subclass 19.
III. 	Claim 11, drawn to a method of identifying a disease, disorder, or biological condition, classified in class 435, subclass 4.
IV.	Claims 12 and 13, drawn to a composition for identifying biological information and diagnosing a biological condition, comprising an immunological epitope, classified in class 435, subclass 4.
V.	Claims 14 and 15, drawn to a composition for treating or preventing a disease or biological condition wherein the composition comprises a vaccine, classified in class 514, subclass 44.


Claim 10 link(s) inventions of Group II, Group I and III. 
Claim 11 link(s) inventions of Group III and Group II.
The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1, 10 and 11.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
	Inventions Groups I, II and III and Groups IV and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can the different inventions Groups I, II and III are separate methods of determining if two epitopes are identical by superimposing conserved regions, generating a cluster of epitopes and identifying a disease. In contrast, Groups IV and V are drawn to compositions comprising an immunological entity to an epitope identified based on the method of claim 1. Claim 1 however is not drawn to identifying epitopes and the compositions do not require any of the claimed limitations of Groups I, II and III. 
Inventions of Group IV and Group V are directed to related compositions comprising an immunological entity to an epitope identified in claim 1. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the composition of Group IV is for identifying biological information and diagnosing a biological condition. In contrast, Group V is a composition for treating or preventing a disorder and comprises a vaccine. Therefore, the methods set forth in Groups IV and V have a materially different design, functions, or effects. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I, II and III are directed to related methods of analyzing epitopes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of do not overlap in scope and are mutually exclusive because Group I is drawn to determining if two epitopes are identical by overlapping conserved regions, Group II is drawn to generating a cluster of epitopes by classifying immunological entities binding to an identical epitope to an identical cluster and Group III is drawn to identifying a disease, disorder of biological condition. Though Group II recites “using the classification method of claim 1,” there are no steps describing how the method of claim 1 is used to achieve the method of Group II and the limitation merely severs to link Groups I and Group II. Group III similarly cites “based on a cluster generated by the method of group 10” however there are no limitations which recite how the cluster generated in the method of group 10 is related to the method of identifying a disease or disorder in Group III, thus the limitation also merely serves to link Groups II and III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12:00 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anna Skibinsky/
Primary Examiner, AU 1631